 



Loan Number: HHHT(2011)LDZJ0053

 

 

 

 

Working Capital Loan Contract

 

 

(Summary Translation)

 

 

 

 

 

 

 

 

 

China Everbright Bank

 



1

 

 



Table of Contents

 



Article I       Generals   4  Article II      Purpose of the Loan   4  Article
III    Currency, Amount, Term and Disbursement of the Loan   4  Article IV   
Interest of the Loan and Calculation Method   4  Article V     Release and Use
of the Loan   5  Article VI    Repayment of the Loan   6  Article VII  
Guarantee   7  Article VIII  Assumption of Fees and Reimbursement   7  Article
IX    The Borrower’s Representations, Warranties and Promises   7  Article X    
Events of Breach   9  Article XI    Others   11  Article XII   Governing Law and
Resolution of Dispute   12  Article XIII  Effectuation, Revision and Dissolution
of the Contract   12  Article XIV  Attachments   12  Article XV   Supplemental
Provisions   12 



 



2

 

 



Borrower: Inner Mongolia Yongye Nongfeng Biotech Co., Ltd. Address: Yongye
Industrial Park, Jinshan Boulevard, Jinshan Development Zone, Hohhot Postal
Code: 010050 Legal Representative: WU Zishen Authorized Agent:   Processing
Person:   Telephone:   Fax:   Account Bank: China Everbright Bank Holdings. Co.,
Ltd., Hohhot Branch Account Number: 50120188000016391     Lender: China
Everbright Bank Holdings. Co., Ltd., Hohhot Branch Address: 78 Xinhua Road East,
Saihan District, Hohhot Postal Code: 010020 Legal Representative: ZHANG Ling
Authorized Agent: HUANG Zhangren Processing Person: YUN Jiaqi Telephone:
0471-4955854 Fax: 0471-4955894

 



3

 

 



Article I Generals

 

Because of the need of business operations, the Borrower applies to the Lending
Bank for a loan, and the Lending Bank, upon review, agrees to issue a loan to
the Borrower on the terms and conditions set forth in this contract.

 

Now, pursuant to the relevant law and the policies of the regulatory authorities
of our country, the two parties, after reaching consensus through consultation,
have reached the agreement on the following provisions, which are to be adhered
to by both parties.

 

Article II Purpose of the Loan

 

1. The two parties agree that:

 

1.1 The loan amount hereunder is to be used as revolving liquid capital, for the
specific purpose of purchasing raw material.

1.2 The Borrower shall not use the loan in the purchase of fix asset, equity
investment or in any production or operation prohibited by the State.

1.3 The Borrower shall not change the purpose of the loan specified herein
without prior written consent from the Lending Bank.

 

Article III Currency, Amount, Term and Disbursement of the Loan

 

2. The currency of the loan hereunder is Renminbi and the amount is RMB
___________.

 

3. The term of the loan hereunder is from April 28, 2012 to April 27, 2013

 

4. Upon complete satisfaction of the preconditions set forth in Section 11
below, the Lending Bank must disburse the loan amount in one sum in full and
have it deposited into the Borrower's account established with the Lending Bank
on April 28, 2012.

 

Article IV Interest of the Loan and Calculation Method

 

5. The Borrower must make interest payments on the loan amount to the Lending
Bank in accordance with the provisions herein. The interest rate of the loan
hereunder is fixed annual rate of 8.528%.

 

6. The two parties agree that, in the event that the People's Bank of China
adjusts loan base rate or the calculation method thereof and the said loan base
rate is applicable to the loan hereunder, the Lending Bank has the right to
determine the contract's new loan interest rate on the basis of the said
adjusted loan base rate or the calculation method. The Lending Bank shall not be
required to obtain prior consent from the Borrower before making such adjustment
and shall have the right to assess interest according to the adjusted loan rate
or calculation method.

 



4

 

 

7. The interest on the loan hereunder is settled quarterly and the settlement
date is the 20th of the last month of each quarter.

 

8. The loan interest calculation hereunder is based on 360 days a year, starting
on the date when the loan is disbursed.

 

9. If the Borrower fails to repay the loan in accordance with the provisions
herein, the Lending Bank shall have the right to charge past-due penalty rate;
the past-due penalty rate is 50% of the loan interest rate specified in Section
5 herein in addition to the said loan interest rate starting from the past-due
date, until the loan principal and interest are repaid in full.

 

If the Borrower uses the loan for any purpose other than that specified herein,
the Lending Bank shall have the right to charge loan misappropriation penalty
rate; misappropriation penalty rate is 100% of the loan interest rate specified
in Section 5 herein in addition to the said loan interest rate starting from the
date when the loan is misappropriated, until the loan principal and interest are
repaid in full.

 

10. If the Borrower fails to make interest payment on time, the Lending Bank
shall have the right to assess compound interest at the penalty rate.

 

Article V Release and Use of the Loan

 

11. The Lending Bank shall have no obligation to provide the loan hereunder to
the Borrower unless the following preconditions are satisfied:

 

11.1 The Borrower has provided all the documents requested by the Lending Bank;

11.2 The Borrower has filled all the forms and notes required for the withdrawal
of the loan; such forms and notes are the component part of this contract and
have the same legal effect;

11.3 The Borrower has obtained all the government permits, licenses and
registrations in accordance with the relevant law and statutes;

11.4 If the loan hereunder is guaranteed, the Borrower has processed all the
certification and registration of, and obtained the insurance on, the security
properties provided as guarantee and such certification, registration and
insurance remain effective and valid;

11.5 The Borrower has committed no acts of breach specified herein;

 



5

 

 

Upon satisfaction of the above preconditions, the Lending Bank will arrange the
disbursement of the loan in accordance with Section 4 herein and have the loan
amount deposited into the Borrower's bank account set up with the Lending Bank.

 

Account Number: 50120188000016391.

 

12. The loan payment methods hereunder are entrusted payment by the Lending Bank
and the payment by the Borrower at its own discretion.

 

13. Change of the Payment Method and the Conditions that Trigger Such Change

 

Upon the occurrence of any of the following, the Lending Bank shall have the
right to renegotiate the terms and conditions on the release and payment of the
loan or change the loan payment method:

 

13.1 The credit worthiness of the Borrower deteriorates;

13.2 The profitability of the Borrower’s main business is weak;

13.3 The occurrence of any abnormality in the use of the loan proceeds;

13.4 Other situations that the Lending Bank deems appropriate.

 

14. Restrictions on the Payment of the Loan and Prohibited Activities

 

Upon execution of this Contract, the Lending Bank may restrict or suspend the
release and payment of the loan upon the occurrence of any of the following:

 

14.1 Occurrence of any events set forth in Section 13

14.2 The Borrower use the loan for purposes other than that specified herein or
use the loan in violation of the provisions herein;

14.3 The Borrower break the payment of the loan into smaller amounts to
circumvent the entrusted payment method;

14.4 The Borrower violates provisions herein;

14.5 Other situations deemed appropriate by the Lending Bank.

 

15. The Lending Bank has the right to request that the Borrower provide records
and documentation on the use of the loan funds.

 

Article VI Repayment of the Loan

 

16. The Borrower must make interest payments in accordance with the provisions
herein and repay the principal in full and in one lump sum on April 27, 2013.

 

17. The Borrower must ensure that there is sufficient amount in the account set
up with the Lending Bank on the interest settlement dates or on the loan
principal repayment date to repay interest, loan principal and other fees and
must authorize the Lending Bank to deduct automatically from that account on the
said dates.

 

18. The Borrower must repay the loan principal in full and on time to the
Lending Bank. If the Borrower fails to repay the loan principal or to make
interest payment on time, the Lending Bank shall have the right to deduct the
corresponding amounts, in the order of fees payable, loan interest and compound
interest and loan principal, from any accounts set up with the Lending Bank or
within the banking system of the Lending Bank’s branch organizations.

 



6

 

 

19. If the Borrower desires to repay the loan ahead of the schedule, the
Borrower must submit an application to the Lending Bank 30 business days in
advance for approval.

 

20. If the Borrower is unable to repay the loan hereunder on time and desires to
extend the term of the loan, the Borrower must submit an application for
extension in writing to the Lending Bank. Upon the Lending Bank’s approval, the
two parties must execute a loan extension contract as a supplement hereto.

 

Article VII Guarantee

 

21. The guarantee method for the loan hereunder is maximum natural person
guarantee. The guarantee is provided by WU Zishen and YI Ping, and the guarantee
is several liability guarantee (Guarantee Contracts Numbers are:

 

HHHT(2012)ZGZRRBZ0051 and HHHT(2012)ZGZRRBZ0052)

 

22. The Lending Bank and the guarantor must enter into a guarantee contract and
process necessary certification and registration of and insurance on the
security property.

 

23. If the term of the loan is extended, the Borrower and the guarantor must
continue to bear responsibility to provide guarantee for the loan during the
extended term.

 

Article VIII Assumption of Fees and Reimbursement

 

24. The Borrower must bear all the fees paid by the Lending Bank in connection
with this contract and the corresponding guarantee contract, including but not
limited to fees for legal service, accounting service, audits, insurance,
certification, appraisal and evaluation and registration.

 

25. Upon request by the Lending Bank, the Borrower must immediately reimburse
the Lending Bank in full for all the fees incurred by the Lending Bank in
exercising its rights hereunder, including but not limited to litigation
expenses, attorney fees, travel and lodging expenses and other fees.

 



7

 

 

Article IX The Borrower’s Representations, Warranties and Promises

 

26. The Borrower is a valid and existing legal person entity incorporated in
accordance with the PRC law, has the ability to conduct independent civil
activities and has the full power, authorization and assets to bear civil
responsibilities and conduct business activities.

 

27. The Borrower has the full power and authorization to execute this contract
and conduct the transactions hereunder and has taken all actions necessary for
the execution and performance of this contract.

 

28. The Borrower has obtained all the government approval and third party
consent required for the execution of this contract and the execution and
performance of this contract will not violate any of the Borrower’s
incorporation documents or any other contracts to which the Borrower is a party.

 

29. All the documents, material and certificates provided by the Borrower in
connection with the execution of this contract and the transaction hereunder are
authentic, complete, accurate and valid and the financial reports provided by
the Borrower truthfully reflect the financial situation of the Borrower as of
the time of the issuance of such reports.

 

30. This contract is legally effective and is legally binding to the Borrower.

 

31. The Borrower must set up an account with the Lending Bank according to the
Lending Bank’s requirements to be used as the settlement account for the loan
hereunder.

 

32. The Borrower has completed or will complete all the required registration,
filing and certification procedures to ensure the validity, effectiveness and
enforceability of this contract.

 

33. The Borrower has no pending litigation, arbitration or administrative
proceedings that will have a substantively adverse effect on the Borrower’s
ability to perform its obligations hereunder.

 

34. The Borrower’s representations, warranties and promises must remain true and
accurate before the full repayment of the loan principal and interest and the
Borrower will provide any relevant documents at the Lending Bank’s request.

 

35. The Borrower has committed no act of breach.

 

36. The Borrower has carefully read, and fully understands and accepts, the
contents herein and the execution and performance of this contract is voluntary;
the Borrower acknowledges that the intents expressed herein are the Borrower’s
true intents.

 

37. The Borrower has provided truthful, complete and effective documents
according to the Lending Bank’s request.

 



8

 

 

38. The Borrower promises to cooperate with the Lending Bank in the management
of the loan payment, and in the management thereafter and the relevant
examination.

 

39. The Borrower must accept, and actively cooperate with, the Lending Bank’s
investigation of, enquiries about and supervision on its production, operation
and financial situation and has the obligation to provide, on the monthly basis,
the balance sheet and profit/loss statement for the latest month or other
documents that reflect the Borrower’s credit situation.

 

40. During the effective period of the contract, the Borrower must notify the
Lending Bank in writing 30 days in advance in the event of any changes in the
name of the Borrower, its legal representative or its address.

 

41. If, before the full repayment of the all the debt hereunder, the Borrower
desires to engage in external investment or financing that will substantially
increase its debts, or to undertake merger, spin-off, reduction of capital,
transfer of equity, transfer of assets, filing for suspension of business for
rectification, filing for dissolution or bankruptcy or any other actions
sufficient to cause any changes to the creditor/debtor relationship hereunder or
to affect the rights of the Lending Bank, the Borrower must notify the Lending
Bank in writing 30 business days and obtain the Lending Bank’s written approval.
Otherwise, none of the transactions mentioned above can be conducted.

 

42. The Borrower promises that, with the Lending Bank’s written approval, the
Borrower will not assume, for any other enterprise legal person or individual,
debt obligations, provide guarantee or establish pledges or liens on its assets
that will affect the Borrower’s ability to repay the loan hereunder.

 

43. If the Borrower experiences any other events, other than those mentioned
above, that will adversely affect the Borrower’s ability to fulfill its
repayment obligations, the Borrower must immediately notify the Lending Bank in
writing.

 

44. The Lending Bank has the right to demand that the Borrower set up a special
account with the Lending Bank as the account for the return of the funds.

 

Article X Events of Breach

 

45. Any of the following events constitutes an event of breach:

 

45.1 The Borrower fails to make interest payments or repay the loan principal in
accordance with the provisions herein;

45.2 The Borrower fails to use the loan for the purpose specified herein;

45.3 The Borrower fails to pay loan funds according to the method specified;

45.4 The Borrower fails to adhere to its covenants;

 



9

 

 

45.5 The Borrower fails to reach the financial targets specified;

45.6 The Borrower commits any act of cross-breach;

45.7 The Borrower provides false balance sheet, profit/loss statements or other
financial reports or withholds material facts therein, or refuses to accept the
Lending Bank’s supervision over and examination of the Borrower’s use of the
loan and its production operation and financial activities;

45.8 The representations, warranties or promises made herein by the Borrower or
the guarantor, or those made by the guarantor made in the relevant guarantee
contract, prove to be false or misleading;

45.9 The Borrower or the guarantor violates other contract to which the Borrower
or the guarantor is a party;

45.10 The Borrower’s or the guarantor’s operation or financial situation
materially deteriorates;

45.11 The value of the pledged or mortgaged property in connection with the loan
hereunder decreases or such property is damaged or lost;

45.12 The Borrower or the guarantor fails to make arrangement to repay its debts
to the satisfaction of the Lending Bank at the time of its merger, spin-off or
reorganization of share structure.

45.13 The Borrower or the guarantor files bankruptcy, is dissolved or shut down,
or its business permit is revoked, cancelled or voided;

45.14 The Borrower fails to notify the Lending Bank promptly of any major
revision of its charter, any changes in its operation activities, major revision
of its accounting principles, or any material changes in the financial, economic
or other situation of the Borrower or of its subsidiaries or parent;

45.15 The Borrower is involved in any litigation, arbitration or administrative
proceeding that will adversely affect its ability to fulfill its obligations
hereunder;

45.16 The Borrower’s assets is frozen, seized, withheld or put into receivership
in accordance with the law and such that the Borrower’s performance of its
obligations hereunder has been or will be materially affected;

45.16 The Borrower has violated any other provision herein and fails to take any
remedial actions to the satisfaction of the Lending Bank;

45.17 The Borrower uses forged contracts with its affiliates and provided
unsubstantiated notes receivable and accounts receivable to obtain credit or
loan;

45.18 The Borrower violates other provisions herein and fails to provide
remedies satisfactory to the Lending Bank;

45.19 Any other event or situation that will have a substantive adverse effect
on the rights of the Lending Bank hereunder.

 

46. The Lending Bank shall make determination as to whether any event of breach
mentioned above has occurred and notify the Borrower. Upon the occurrence of any
of the events of breach, the Lending Bank shall have the right to take one or
more of the measures below:

 

46.1 Suspend the disbursement of the loan amount hereunder;

46.2 Declare that the loan already released immediately due and demand that the
Borrower repay the loan principal, interest and other fees immediately;

 

10

 



 

46.3 Demand that the Borrower provide additional pledge or lien or replace the
guarantor;

46.4 Deduct directly any outstanding amount payable hereunder from the account
established with the Lending Bank or any of the Lending Bank’s branches;

46.5 Declare the exercise of its rights under the guarantee contract for the
loan;

46.6 Other measured deemed appropriate by the Lending Bank.

 

Article XI Others

 

47. During the effective period of this contract, the Lending Bank shall have
the right to examine the Borrower’s use of the loan and the Borrower must
provide explanation and documents to the Lending Bank at the Lending Bank’s
request.

 

48. Both parties hereto must maintain confidentiality on the debts, financial,
production and operation situation and other information obtained for the
purpose of executing and performing this contract from the other party; however,
the situation of any inquiry on the Borrower’s situation in accordance with the
law is excepted.

 

49. Without prior consent from the Lending Bank, the Borrower shall not transfer
or dispose of all or part of its obligations hereunder.

 

50. The Lending Bank may transfer the creditor’s right hereunder to any third
party without the need to obtain prior consent from the Borrower, provided,
however, that the Borrower is notified in writing at the time of such transfer.

 

51. The Borrower must pay all the amount due hereunder in full and shall not
make offsets, deductions or withholdings of any nature or use any debt owed by
the Lending Bank to the Borrower to offset any debt obligations.

 

52. Any grace period, favorable treatment or extension granted by the Lending
Bank to the Borrower shall not affect, damage or restrict any other rights to
which the Lending Bank is entitled in accordance with the provisions herein and
with the law and statutes, nor shall they be considered a waiver by the Lending
Bank of its rights and interests hereunder or affect the Lending Bank's
responsibilities and obligations hereunder.

 

53. If, at any time, any of the provisions herein becomes illegal, invalid or
unenforceable in any aspect, the legality, validity or enforceability of other
provisions herein shall not be affected or diminished.

 

54. Any revisions of or supplement to this contract must be in writing and be
signed by both parties.

 

55. The titles and headings herein are inserted for reference only.

 



11

 

 

56. All notices or requests regarding this contract must be sent in writing to
the addresses or fax numbers listed on the first page of this contract. One
party must notify the other party promptly of any changes of addresses or fax
numbers.

 

57. The documents sent by one party to the other shall be considered delivered
if sent by courier, three days after its being sent if by registered mail, and
immediately if by fax.

 

Article XII Governing Law and Resolution of Dispute

 

58. This contract is governed by the Chinese law and must be interpreted
accordingly. Any dispute in connection with this contract must be settled
through consultation; if consultation fails, the dispute should be submitted to
legal proceedings at the local court where the Lending Bank resides.

 

Article XIII Effectuation, Revision and Dissolution of the Contract

 

59. This contract must be signed by the representatives of both parties before
it can become effective.

 

60. No party can revise or dissolve this contract without authorization, unless
otherwise stipulated or by law. Any revision or dissolution must be agreed to by
both parties in a signed written agreement.

Article XIV Attachments

 

61. Other matters not covered herein may be provided in a written agreement to
be attached hereto.

 

Article XV Supplemental Provisions

 

62 This contract has to two copies, with one to each, and both have the same
legal effect.

 

63. This contract is executed on April 28, 2012 in Hohhot.

 

64. The parties hereto agree that this contract must be certified (optional
provision; not applicable to this contract.)

 



Borrower: /seal/ Inner Mongolia Yongye Nongfeng Biotech Co., Ltd. Legal
Representative: /s/ WU Zishen     Lender: /seal/ China Everbright Bank Holdings.
Co., Ltd., Hohhot Branch Authorized Agent: /s/ HUANG Zhangren

 



12

 

 